DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1, 2, 7, 9, 10. 14, 15, and 22) in the reply filed on 12/29/20 is acknowledged.  The traversal is on the ground(s) that a search of all claims would not impose a serious burden.  This is not found persuasive. As set forth in the restriction requirement mailed 11/20/20, groups I, II, III, IV lack unity of invention because they are drawn to distinct special technical features. Further, the field of search for the Al foil product with certain microstructure features of group I includes a divergent search to the field of search for group II’s Al foil product w distinct features, or group III’s laminate product, or group IV’s foil with particular mechanical features, and there is a serious burden on the examiner if restriction is not required. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 9, 10, 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-065956A (JP’956).
Concerning independent claims 1 and 14, JP’956 teaches an aluminum alloy foil for a battery outer packaging, said alloy containing an average grain size of ≤7µm (abstract), which falls within the claimed average grain diameter of 100 grains of ≤10.0 µm (claim 1). JP’956 does not specify the average grain diameter is in a cross section of the aluminum foil layer/ in the thickness direction. However, it is reasonable to expect substantially the same average grain diameter for the cross section of the thickness direction for JP’956 as for the instant invention, as JP’956 also teaches a substantially identical process of forming the aluminum foil (i.e. homogenizing 450-500°C, hot rolling with exit temp. 250-350°C, cold rolling, intermediate annealing 400-500°C, cold rolling, and final annealing 300-400°C, see JP’956 at claim 4), as compared to the instant invention (see instant specification at [0135]). Therefore, because JP’956 teaches an aluminum alloy foil for battery outer packaging with an overlapping (general) average grain size, together with a substantially identical method of forming and heat treating said alloy foil, then substantially the same average grain size is expected in the thickness direction as for the instant invention. It is held that JP’956 has create a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2 and 15, because JP’956 teaches an aluminum alloy foil for battery outer packaging, together with a substantially identical method of forming and heat treating said alloy foil, then substantially the same second phase particle size is expected in the thickness direction as for the instant invention.
Concerning claim 7, JP’956 teaches said aluminum alloy foil comprises (in wt%):


claim 7
JP’956
Fe
0.7-2.5
1.2-1.7
Si
-0.30
0.04-0.08
Cu
-0.05
-0.2

Table 1: alloying ranges of cl. 7 vs prior art of JP’956

Concerning claim 9, JP’956 teaches using said aluminum alloy foil for rechargeable battery outer packaging [0002], which meets the instant packaging material for secondary battery limitation.  Concerning claim 10, JP’956 teaches battery components including electrodes (wherein electrodes can be positive or negative) and an electrolyte [0009].  Concerning claim 22, JP’956 teaches foil 10-150µm thick, which overlaps the claimed thickness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 9, 10, 14, 15, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 of copending Application No. 16/650462 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/8/21